Citation Nr: 0333450	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  93-03 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertensive heart disease prior to August 9, 1999, and to a 
rating in excess of 30 percent thereafter.

2.  Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 20 percent disabling.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for major 
depression.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C, claimed as due to dental treatment.

5.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to payment or reimbursement of unauthorized 
medical expenses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969.

The hypertensive heart disease, duodenal ulcer, major 
depression, hepatitis C, and TDIU claims are before the Board 
of Veterans' Appeals (Board) from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The 
unreimbursed medical expenses claim is before the Board from 
a September 2000 determination by the VA Medical Center 
(VAMC) in Philadelphia, Pennsylvania.

The veteran provided testimony at hearings before personnel 
at the RO in February 1992, and before a Member of the Board 
in April 1993.  However, the individual who conducted the 
April 1993 hearing is no longer employed by the Board.  In 
April 2003, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge, a transcript of 
which is of record.

At his April 2003 hearing, the veteran raised the issues of 
entitlement to service connection for a kidney disorder, a 
sleep disorder, a bilateral knee disorder, residuals of Agent 
Orange exposure, a skin disorder, chronic fatigue syndrome, 
decreased libido, a multiple joint disorder manifest by pain, 
and entitlement to vocational rehabilitation.  These issues 
are referred to the RO for appropriate action.


REMAND

The Board notes at the outset that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 
5100 et seq. (West 2002), became law.  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002), or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7(a), 
114 Stat. at 2099-2100.  

Here, the veteran filed his appeal prior to the enactment of 
the VCAA.  The Board notes that the caselaw relating to the 
applicability of VCAA to claims pending at the time of its 
enactment has been somewhat inconsistent.  See generally 
Holliday v. Principi, Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, in 
view of VAOPGCPREC 11-2000 (Nov. 27, 2000), which appears to 
hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment, and the regulations 
issued to implement the VCAA, which are expressly applicable 
to "any claim for benefits received by VA on or after 
November 9, 2000, the VCAA's enactment date, as well as to 
any claim filed before that date but not decided by VA as of 
that date (66 Fed. Reg. 45,629 (Aug. 29, 2001)), for 
purposes of the present case, the Board will assume that the 
VCAA is applicable to claims or appeals pending before the 
RO or the Board on the date of its enactment.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Further, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  In various statements, and 
at his April 2003 hearing, the veteran asserted that there 
are pertinent medical records that are not on file.  At the 
hearing, he stated that the file was missing records from VA 
medical facilities in Philadelphia, Pennsylvania, and East 
Orange, New Jersey, as well as pertinent private medical 
records.  

The Board notes that the evidence on file contains numerous 
VA and private medical records which cover a period of many 
years, that the veteran's case has been in adjudicative 
status for several years, and that this case was previously 
remanded for additional development in August 1993 and March 
1998.  Nevertheless, given the veteran's insistence that 
pertinent medical records are not part of his file, the Board 
has no choice but to remand this case to obtain such records.  
The Board wishes to state that it would not be delaying final 
adjudication of the veteran's appeal if it were not necessary 
for a full and fair review of this case.

In light of the fact that the Board does not know what 
pertinent findings may be contained in the medical records 
that the veteran asserts are not on file, it will defer 
making a determination on the unreimbursed medical expenses 
claim at this time.

The RO should also ensure compliance with all of the 
requirements of the VCAA, to include its notification duties.  
In providing any notification under the VCAA, the RO should 
be cognizant of the fact that the Federal Circuit has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America (PVA), et al. v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed Cir 2003).  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.  
The veteran must be notified that he has 
one year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1); PVA, supra.   

2.  The RO should obtain the names and 
addresses of all medical care providers 
whose records the veteran contends are 
not on file.  After securing any 
necessary release, the RO should obtain 
these records.  In pertinent part, the RO 
should request any pertinent records from 
the VAMCs in Philadelphia, Pennsylvania, 
and East Orange, New Jersey.

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran's attorney should be 
furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of 
the last SSOC, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


